per curiam:
Nos corresponde ejercer nuestra facultad disciplinaria contra un miembro de la profesión legal que reiteradamente ha desatendido nuestros requerimientos.
h-i
E1 Ledo. Ángel L. Morales Rodríguez fue admitido al ejer-cicio de la abogacía el 17 de enero de 1995 y prestó jura-mento como notario el 23 de enero de 1995. El 1 de mayo de 2015, la Sra. Ruth N. Alvarez Ramírez presentó la queja AB-2015-162 contra el licenciado Morales Rodríguez. El 5 de mayo de 2015 y el 16 de julio de 2015, la entonces Secre-taria de este Tribunal, Hon. Aida Ileana Oquendo Graulau, cursó comunicaciones al licenciado Morales Rodríguez con-cediéndole 10 días para contestar la queja presentada en su contra. Ante su incomparecencia, el 25 de agosto de 2015 emitimos una resolución concediéndole un término final de 5 días para contestar la queja. Le apercibimos que su in-cumplimiento podría conllevar sanciones disciplinarias se-veras, inclusive la suspensión del ejercicio de la profesión. A pesar de que la resolución se le notificó personalmente, el licenciado Morales Rodríguez no ha cumplido con nuestra orden.
l-H
 Según el Canon 9 del Código de Ética Profesional, 4 LPRA Ap. IX, “[e]l abogado debe observar para con los tribunales una conducta que se caracterice por el mayor respeto”. Por lo tanto, procede la suspensión inmediata de un miembro de la profesión legal cuando desatiende nues-tras órdenes y se muestra indiferente ante nuestros aperci-bimientos de sanciones disciplinarias. In re Santaliz Martell, 194 DPR 911, 924 (2016); In re García Incera, 177 DPR 329, 331 (2009). Lo anterior, porque dicha conducta consti*854tuye un serio agravio a la autoridad de este Foro y es contraria a lo requerido por el Canon 9 del Código de Etica Profesional, supra. In re García Incera, supra.
Además, hemos expresado que incumplir con nuestros requerimientos es una falta independiente de los méritos de la queja presentada en contra del abogado o de la abogada. In re García Incera, supra.
Apliquemos este marco legal a los hechos ante nuestra consideración.
III
Surge claramente de los hechos reseñados que el licen-ciado Morales Rodríguez ha hecho caso omiso a nuestros requerimientos, aun bajo apercibimiento de sanciones seve-ras, como la suspensión del ejercicio de la profesión. No po-demos tolerar esta conducta que denota una falta de diligen-cia y respeto hacia este foro y su facultad disciplinaria.
En vista de lo anterior, se decreta la suspensión inme-diata e indefinida del licenciado Morales Rodríguez del ejer-cicio de la abogacía y la notaría. Así pues, se le impone el deber de notificar a todos sus clientes sobre su inhabilidad para continuar representándolos y devolverles cualesquiera honorarios recibidos por trabajos no realizados, e informar inmediatamente de su suspensión a los foros judiciales y administrativos. Asimismo, deberá acreditar a este Tribunal el cumplimiento con lo anterior dentro del término de 30 días a partir de la notificación de esta opinión “per curiam” y sentencia.

El Alguacil de este Tribunal deberá incautar la obra y el sello notarial del licenciado Morales Rodríguez y entregar-los al Director de la Oficina de Inspección de Notarías para el correspondiente examen e informe a este foro. Notifíquese personalmente al licenciado Morales Rodríguez esta opi-nión “per curiam” y sentencia.


Se dictará sentencia de conformidad.